                    Case 19-18585-MAM                       Doc 189           Filed 09/03/20             Page 1 of 6




                                           UNITED STATE DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA
                                               PALM BEACH DIVISION

IN RE:                                                                                   CASE NO.: 19-18585-MAM
                                                                                         Chapter 11

MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

      Debtor.
___________________________________/

                                   CORRECTED
                   FINAL [1] FEE APPLICATION OF COUNSEL FOR
            SECURED CREDITOR MARTIN COUNTY MARINE HOLDINGS, LLC


     1. Name of Applicant: Paul J. Lane Esq.

     2. Role of Applicant: Attorney for Secured Creditor

     3. Name of Certifying Professional: Paul J. Lane, Esq.

     4. Date case filed: June 27, 2019

     5. Date of Retention Order: NA

     6. Total Amount of Compensation Sought during case: $14,925.00

           Paul J. Lane, Esq. counsel to the Secured Creditor, MARTIN COUNTY MARINE

HOLDINGS, LLC, applies for an award of compensation for fees for services rendered and costs

incurred in this Chapter 11 proceeding to the Secured Creditor pursuant to 11 U.S.C. §506(b) and

meets all of the requirements set forth in the Guidelines incorporated in Local Rule 2016(B). The

exhibits attached to this application, pursuant to the Guidelines, are:

Exhibit "1"- The Applicant's complete time records in chronological order for the time period
covered by this application.




[1] Pursuant to court order, the Applicant files its final fee application; however the applicant reserves the right to additional fees and
expenses incurred subsequent to this fee application.
              Case 19-18585-MAM          Doc 189     Filed 09/03/20     Page 2 of 6




                 WORK PERFORMED - BREAKDOWN BY CATEGORY

       All work was performed to protect the secured creditor’s claim

       THE TIME AND LABOR REQUIRED: See attached Exhibit "1”.

        THE NOVELTY AND DIFFICULTY OF THE SERVICES RENDERED: The
undersigned is counsel for the secured creditor, MARTIN COUNTY MARINE HOLDINGS,
LLC, and was counsel in the foreclosure action that resulted in the Final Judgment which is the
primary basis for this bankruptcy action, which action was filed just days before the scheduled sale
date. The undersigned was also counsel in the prior foreclosure action by this secured creditor,
which also resulted in a bankruptcy action to prevent that sale from going forward. The debtor in
this action used diverse and complex strategies to stall collection actions and the undersigned has
unique knowledge of the debtor’s history and actions, having been involved in proceedings
concerning the property herein, and this debtor since 2010. As corporate counsel for the secured
creditor, the undersigned provided consultation to bankruptcy counsel representing the secured
creditor, and such consultation was necessary to protect the secured creditor’s claims.

        THE SKILL REQUISITE TO PERFORM THE SERVICES PROPERLY: Experience in
collection of judgments obtained in foreclosure.

        THE CUSTOMARY FEE: The hourly rates sought by Applicant in connection with this
case are lower than the customary hourly rates charged by other experienced practitioners in the
Southern District of Florida and are within the hourly rates customarily awarded by this Court in
similar cases.

       WHETHER THE FEE IS FIXED OR CONTINGENT: Applicant was employed on an
hourly basis, and the fee is not fixed or contingent.

        THE EXPERIENCE, REPUTATION, AND ABILITY OF THE PROFESSIONAL: The
undersigned is a member in good standing with the Florida Bar, has been actively engaged in the
practice of law for over 40 years and has had over 32 years prior experience in representing parties
in similar matters to that herein.

     THE NATURE AND LENGTH OF THE PROFESSIONAL RELATIONSHIP OF THE
CLIENT: Applicant has been counsel for this client for over ten years.

        AWARDS IN SIMILAR CASES: The award sought by the Applicant in connection with
this case is consistent with the fees sought and awarded in similar Chapter 11 cases in the Southern
District of Florida.

       SHARING OF COMPENSATION: There is no agreement between the Applicant or any
other person for the sharing of any compensation which may be awarded in connection with this
case.
              Case 19-18585-MAM           Doc 189     Filed 09/03/20      Page 3 of 6




       WHEREFORE, the applicant seeks an award of fees in the amount of $14,925.00.

Dated: September 1, 2020


I am admitted to the Bar of the United States District Court for the Southern District of Florida
and I am in compliance with the additional qualifications to practice in this Court set forth in Local
Rules 2090-1(A) and 9011-4(A)(1).


                                               PAUL J. LANE, ESQ. P.A.

                                               By:    /s/ Paul J. Lane
                                                      Paul J. Lane
                                                      Florida Bar No. 292842
                                                      7880 N. university Dr. Suite 200
                                                      Tamarac, Fl. 33321
                                                      Tel: (954) 718-2996
                                                      Cell Phone: (954) 682-4211
                                                      Fax: (866) 721-2053
                                                      Attorney for Martin County Marine Holdings,
                                                      LLC

                                         CERTIFICATION

       1.      I am the professional in this case for compliance with the Guidelines for Fee
Applications for Professionals in the Southern District of Florida in Bankruptcy Cases (the
"Guidelines").

       2.      I have read the Applicant's application for compensation and reimbursement of
expenses (the "Application"). The application complies with the Guidelines, and the fees and
expenses sought fall within the Guidelines, except as specifically noted in this certification and
described in the application.

       3.     The fees are billed at rates and in accordance with practices customarily employed
by the Applicant and generally accepted by the Applicant's clients.

       4.      The following are the variances with the provisions of the Guidelines, the date of
each court order approving the variance, and the justification for the variance: None.
              Case 19-18585-MAM          Doc 189      Filed 09/03/20     Page 4 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 2, 2020 I electronically filed the foregoing with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record identified on the Service List via transmission of Notices of Electronic

Filing generated by CM/ECF furnished and via U. S. Mail to the attached mailing list.



                                              By:     /s/ Paul J. Lane
                                                      Paul J. Lane
                                                      Florida Bar No. 292842
                  Case 19-18585-MAM            Doc 189     Filed 09/03/20         Page 5 of 6


EXHIBIT "1" Post Filing Legal Fees - Paul J. Lane, Esq. - Case No. 19-18585-MAM

Date        Services performed
12/27/18    Prepare order transferring note from prior foreclosure                              0.50
01/03/19    Prepare order filing promissory note                                                0.50
03/04/19    Review and consult on Motion to Extend Sale Date                                    1.00
03/04/19    Review tax bill 2018-2019                                                           0.25
03/07/19    Review Purchase Agrt with Windward Marina Group                                     1.00
03/12/19    Review Motion to Intervene and consultation                                         1.25
03/18/19    Review and consult on proposed and agreed order to extend sale                      2.00
06/11/19    Prepare and publish Notice of Sale                                                  1.00
06/23/19    Review Affidavit of Publication                                                     0.25
06/28/19    Review Suggestion of Bankruptcy                                                     0.25
06/28/19    Review Bankruptcy Petition                                                          1.25
07/02/19    Meet with Bankruptcy counsel and review engagement letter                           1.50
07/02/19    Review proposed interim budget and order                                            0.50
08/15/20    Review appraisal                                                                    1.00
10/15/19    Consult with BKC counsel on Objection to Extension of Exclusivity                   0.50
10/22/19    Conference call with client                                                         1.00
10/24/19    Review claims list                                                                  0.50
12/09/19    Review Motion for Authority to Sell and Contract for Sale                           2.50
12/12/19    Prepare notes for BKC Counsel on Limited Objection to Sale                          2.50
01/10/20    Attend hearing on Motion to Sell                                                    1.00
01/20/20    Review proposed order to sell and consult                                           1.50
03/03/20    Consult on document request                                                         2.00
03/17/20    Hearing on Order to Show Cause                                                      1.00
03/25/20    Review Order                                                                        0.50
03/27/20    Prepare confidentiality agreement                                                   1.00
04/21/20    Review Amended Plan disclosure and Non-disclosure docs                              1.00
06/01/20    Review request for proof of funds                                                   0.50
06/05/20    Review Order on Plan                                                                0.50
06/15/20    Review insurance disclosure                                                         1.00
07/02/20    Prepare explanation of lack of insurance                                            1.50
07/15/20    Review Motion re: exclusivity                                                       1.50
07/16/20    Review closing checklist from MDP                                                   2.00
07/27/20    Review Environmental report                                                         1.00
07/27/20    Review Amended Motion to Sell                                                       1.00
07/28/20    Hearing on Order to Show Cause                                                      1.00
07/29/20    Review Insurance Quote and comments                                                 1.00
07/29/20    Review revised Ch 11 Plan                                                           1.00
08/11/20    Hearing on Motion to Terminate Exclusivity                                          0.50
08/13/20    Review 3rd Amended Disclosure                                                       1.50
08/14/20    Prepare Payoff through 8/17/20                                                      2.00
08/20/20    Consultation with Bankruptcy counsel and clients                                    0.50
08/21/20    Review and notes on Objection to Sale                                               1.00
08/24/20    Consultation with Bankruptcy counsel and clients                                    0.50
08/25/20    Consultation with Bankruptcy counsel and clients                                    1.00
                  Case 19-18585-MAM            Doc 189     Filed 09/03/20         Page 6 of 6



Page 2
EXHIBIT "1" Post Filing Legal Fees - Paul J. Lane, Esq. - Case No. 19-18585-MAM

08/25/20    Hearing on Order for Sale                                                                2.00
08/26/20    Consultation and review of Order for Sale                                                1.50

            Total Hours as of August 26, 2020 - post judgment                                      49.75
            Hourly Rate                                                                           300.00

            Fee                                                                                 14,925.00
